      Case 3:20-cv-00032-DHB-BKE Document 10 Filed 06/02/20 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   DUBLIN DIVISION

JABARI BEASLEY,                               )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )         CV 320-031
                                              )
CALVIN BURNS; DOUG MAYBIN;                    )
RON BIVINS; and MOUNT VERNON                  )
POLICE DEPARTMENT,                            )
                                              )
              Defendants.                     )

_      _      _       _     _      _      _

                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   DUBLIN DIVISION

JABARI BEASLEY,                   )
                                  )
        Plaintiff,                )
                                  )
    v.                            )                     CV 320-032
                                  )
DOUG MAYBIN; RON BIVINS;          )
MOUNTGOMERY COUNTY POLICE         )
DEPARTMENT; and CITY OF MOUNT     )
VERNON,                           )
                                  )
        Defendants.               )
                             _________

                                        ORDER
                                        _________

       On April 21, 2020, the Court entered an Order in CV 320-031, (doc. no. 7),

explaining it appeared Plaintiff, detained at Treutlen County Jail in Soperton, Georgia, had
      Case 3:20-cv-00032-DHB-BKE Document 10 Filed 06/02/20 Page 2 of 3


submitted the same claims in two separate cases, one filed in the Southern District of Georgia

and one in the Middle District of Georgia. Cf. Beasley v. Burns, CV 320-031 (S.D. Ga. Apr.

8, 2020) with Beasley v. Maybin, CV 520-088 (M.D. Ga. Mar. 3, 2020). On April 17, 2020,

United States District Judge Marc Thomas Treadwell transferred the case filed in the Middle

District to this District, and therefore, the Clerk opened a second case in Plaintiff’s name.

Beasley v. Maybin, CV 320-032 (S.D. Ga. Apr. 17, 2020). Plaintiff raises the same claims

about his continued detention in the Truetlen County Jail and the refusal of officials in

Mount Vernon, located in Montgomery County, Georgia, to prosecute charges against

Plaintiff in accordance with his preferred time frame. 1       In that same Order, the Court

assessed an initial partial filing fee of $21.61 for CV 320-031. (Doc. no. 7, pp. 1-2.)

       Because two cases had been opened in Plaintiff’s name because he sent a complaint to

two separate courts, and because Plaintiff did not use the complaint form used by

incarcerated litigants in the Southern District to initiate either case, the Court directed

Plaintiff to submit an amended complaint in CV 320-031, within thirty days, on the standard

complaint provided to him with the April 21st Order, and include all matters he wishes the

Court to consider in that one document. (Id. at 3.) The Court further explained that once

Plaintiff had complied with the conditions of the Order, the amended complaint would be

reviewed to determine which, if any, claims are viable and which, if any, Defendants should

be served with a copy of the amended complaint.            Moreover, the Court expressed its



       1
        The main difference between the two complaints, save the addition of Defendant Calvin
Burns in the case originally filed in the Southern District, is Plaintiff’s interchangeable use of
Montgomery County Police Department and Mount Vernon Police Department.

                                                2
      Case 3:20-cv-00032-DHB-BKE Document 10 Filed 06/02/20 Page 3 of 3


intention to close the duplicate case, CV 320-032, upon receipt of the amended complaint,

and Plaintiff would therefore only be responsible for one filing fee. (Id. at 5.)

       Plaintiff submitted an amended complaint in CV 320-031 and has paid the initial

partial filing fee in that case. (See doc. no. 8 and doc. entry June 1, 2020.) Accordingly, the

Court DIRECTS the CLERK to CLOSE the duplicate case transferred from the Middle

District of Georgia, CV 320-032. Plaintiff’s claims shall proceed in the normal course of

business, subject to the standard frivolity review under 28 U.S.C. § 1915A, in CV 320-031.

       SO ORDERED this 2nd day of June, 2020, at Augusta, Georgia.




                                                3
